Name: Commission Delegated Regulation (EU) 2017/748 of 14 December 2016 amending Annex I to Regulation (EU) No 510/2011 of the European Parliament and of the Council in order to take into account the evolution of the mass of new light commercial vehicles registered in 2013, 2014 and 2015 (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  land transport;  organisation of transport;  technology and technical regulations
 Date Published: nan

 29.4.2017 EN Official Journal of the European Union L 113/9 COMMISSION DELEGATED REGULATION (EU) 2017/748 of 14 December 2016 amending Annex I to Regulation (EU) No 510/2011 of the European Parliament and of the Council in order to take into account the evolution of the mass of new light commercial vehicles registered in 2013, 2014 and 2015 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 13(5) thereof, Whereas: (1) The average mass value used for the purpose of calculating the specific emissions of CO2 for each new light commercial vehicle is to be adjusted every 3 years to take into account any changes in the average mass of the new vehicles registered in the Union. (2) It is evident from the monitoring of the mass in running order of new light commercial vehicles registered in calendar years 2013, 2014 and 2015 that the average mass has increased and the figure M0 referred to in point 1(b) of Annex I to Regulation (EU) No 510/2011 should therefore be adjusted. (3) The new value should be determined by taking into account only those values that the vehicle manufacturers concerned have been able to verify whilst excluding values from the calculation that were obviously incorrect, i.e. values lower than 500 kg as well as values relating to vehicles that were out of the scope of Regulation (EU) No 510/2011 including vehicles with a reference mass exceeding 2 840 kg. The new value is moreover based on the weighted average taking into account the number of new registrations in each of the reference years. (4) Against that background, the M0 value to be applied from 2018 should be increased by 60,4 kg from 1 706,0 to 1 766,4, HAS ADOPTED THIS REGULATION: Article 1 Point 1(b) of Annex I to Regulation (EU) No 510/2011 is replaced by the following: From 2018: Specific emission of CO2 = 175 + a Ã  (M  M0) Where: M = mass of the vehicle in kilograms (kg) M0 = 1 766,4 a = 0,093;. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 145, 31.5.2011, p. 1.